Citation Nr: 0620539	
Decision Date: 07/14/06    Archive Date: 07/21/06

DOCKET NO.  00-20 045	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a lumbar spine 
disability.  


REPRESENTATION

Veteran represented by:	Nancy L. Foti, Attorney-at-Law


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel




INTRODUCTION

The veteran served on active duty from July 1954 to July 
1957.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a December 1999 rating decision of the 
Department of Veteran's Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  

The Board issued a decision in December 2004 denying the 
claim.  The veteran appealed the Board's decision to the U.S. 
Court of Appeals for Veterans Claims (Court).  In October 
2005, pursuant to a Joint Motion, the Court issued an Order 
vacating the Board's decision and remanding the case for 
further development and readjudication in compliance with 
directives specified.  

To comply with the Court's Order, the Board, in turn, is 
remanded this case to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  VA will notify the veteran 
if further action is required on his part.


REMAND

The Joint Motion reflects that additional VA examination 
should be conducted.  While it is acknowledged that VA 
examinations were conducted in 2001 and 2003, the Joint 
Motion finds them inadequate regarding the etiology of the 
veteran's lumbar spine disorder.  Specifically, it is pointed 
out that the examiner in 2001 did not address the etiology of 
the veteran's back disorder.  No specific reason is provided 
as to why the 2003 is inadequate but, presumably, it is 
because the opinion provided is somewhat confusing.  The 
opinion provided is as follows: "Likely as not likely 
degenerative disc disease and arthritis of the lumbar spine 
without objective clinical evidence of a radiculopathy, 
unlikely related to any service-connected injury."  
Accordingly, the Board is directed to schedule the veteran 
for another examination with an appropriate medical opinion.  

Therefore, this case is REMANDED for the following action:

1.  The veteran should be afforded a VA 
orthopedic examination of the lumbar 
spine to determine the nature and 
extent of his lumbar spine disorder.  

The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiner(s) prior and 
pursuant to conduction of the 
examination(s).  The examiner(s) must 
annotate the examination report(s) that 
the claims file was in fact made 
available for review in conjunction with 
the examination(s).  

All testing deemed necessary should be 
performed, to include X-rays and any 
other testing deemed necessary by the 
examiner.  After a thorough review of 
the claims folder and evaluation of the 
veteran, the examiner should be asked 
to render an opinion as to whether it 
is at least as likely as not that the 
veteran's current lumbar spine 
disorder, is related to any injury 
sustained in service.  The examiner is 
requested to provide a comprehensive 
report including complete rationale for 
all conclusions.  

2.  The RO should subsequently review 
the examiner's report to ensure it 
complies with the Board's request.  See 
Stegall v. West, 11 Vet. App. 268 
(1998).  Appropriate remedial action 
should be taken, if necessary.  



3.  Then the claim should be 
readjudicated based on all of the 
evidence of record, including the 
results of his VA examination on 
remand.  If the benefit is not granted 
to the veteran's satisfaction, send him 
and his attorney representative a 
supplemental statement of the case and 
give them an opportunity to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The veteran need take no action until otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matter or matters the Board has remanded 
to the regional office.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).




_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


